DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 4 March 2022.
Claims 1-13 are currently pending and being examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recite “the reservoir”, this limitation lacks antecedent basis. Examiner will interpret as “a reservoir”. 
Claim 1, line 11 recites “a reservoir”, this limitation was previously recited on line 10, is this a new reservoir or the same? Examiner will interpret as “the reservoir”. 
Claim 1, line 11 recites “the liquid”, this limitation lacks antecedent basis. Examiner will interpret as “a liquid”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,814,134) in view of Leij (US 4,315,760).

Claim 1, Edwards teaches an apparatus for dispensing a saline solution, into one or more cavities (1) of one or more packaging shells for ophthalmic lenses (col. 1 l. 17-21), comprising:
(122; Fig. 3),
a dispenser head (3) (176, 178; Fig. 10) separate from the dispenser block (2) (122; Fig. 3), the dispenser head (3) being arranged spaced apart from the dispenser block (2) (see Fig. 3 showing them spaced apart from each other), and 
one or more tubes (4) (178; see Fig. 10 showing a plurality of tubes on the support 176) connecting the dispenser block (2) and the dispenser head (3) (see Fig. 3 showing the connection of 126 to 136b to the plurality of nozzles 174 attached to the one or more tubes 178),
a reservoir inlet pipe (28) (112, 121; Fig. 3) connected to a storage container (6) (col. 6 l. 56-58) and to a degass unit (122; Fig. 3),
wherein the dispenser block (2) (122; Fig. 3) comprises the degass unit (122; Fig. 3) for a liquid to be dispensed, and one or more dosing pumps (21) (140; Fig. 3) for conveying the liquid from the degass unit (122; Fig. 3) to the dispenser head (3) (178, Fig. 3; col. 11 l. 15-19), and wherein the dispenser head (3) comprises one or more dispensing tips (30) (174; Figs. 3&10) detachably arranged on the dispenser head (3) (col. 11 l. 19-23), each of the one or more dispensing tips (30) being connected with a separate one of the one or more dosing pumps (21) by a separate one of the one or more tubes (“A plurality of dosing 15 nozzles 174 are mounted on a horizontal reciprocating beam support member 176 and are connected to the F.M.I. precision dose pumps 140 by virtue of a plurality of tubing members 178 with a separate pump for each nozzle.” col. 11 l. 15-19).
Edwards does not expressly teach the dispenser block comprises a reservoir. 
(gas separation vessel 1; Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Edwards, by having a dispenser block comprising a reservoir, as taught by Leij, as a known alternative unit for degassing a liquid during transportation of a liquid, that results in the same degassed liquid. 

Claim 2, Edwards as modified by Leij teaches the apparatus according to claim 1, further comprising one or more tip connectors (31) (Edwards: 174; Fig. 10) which are fixedly arranged on the dispenser head (3) (Edwards: see Figs. 10&11 showing 174 fixedly attached to 178), wherein each of the one or more dispensing tips (30) is detachably mounted to a corresponding one of the one or more tip connectors (31 ), and wherein the dispensing tips (30) and the tip connectors (31) have fluid fittings forming a leakage-free connection between the respective dispenser tip (30) and the corresponding tip connector (31) when being connected with one another (Edwards: 174 is detachably connected to the piping, therefore the tip can be removed if needed; col. 11 l. 19-23).

Claim 3, Edwards as modified by Leij teaches the apparatus according to claim 2, wherein the one or more tip connectors (31) (Edwards: 174; Fig. 11) are fixedly arranged on a connector rail (33) (Edwards: 176; Fig. 11) arranged on the dispenser head (3) (Edwards: 178; Fig. 11).

Claim 4, Edwards as modified by Leij teaches the apparatus according to claim 1, wherein the one or more dosing pumps of the dispenser block (2) are precision dosing pumps (21) (Edwards: “A plurality of dosing 15 nozzles 174 are mounted on a horizontal reciprocating beam support member 176 and are connected to the F.M.I. precision dose pumps 140 by virtue of a plurality of tubing members 178 with a separate pump for each nozzle.” col. 11 l. 15-19).

Claim 5, Edwards as modified by Leij teaches the apparatus according to claim 1, further comprising a storage container pump (5) (Edwards: 114; Fig. 3) for conveying the liquid from a storage container (6) (Edwards: col. 6 l. 56-58) to the reservoir (20) (Leij: 1; Fig. 1).

Claim 6, Edwards as modified by Leij teaches the apparatus according to claim 1, wherein the reservoir (20) (Leij: 1; Fig. 1) is sealed against leakage of liquid, and wherein the reservoir (20) comprises an pressure compensation pipe (22) extending from the interior of the reservoir (20) to the ambient environment for pressure compensation in an interior of the reservoir (20) (Edwards: "The degas unit is operated under a low ambient pressure typically from 4 to 25 torr which is provided by vacuum pump 128. This vacuum pump is attached to the degas unit 122 by line 130 and discharges the excess air from the degas 5 unit by way of line 132." col. 7 I. 2-7).

However, Edwards teaches a filters (118, 206, 222, 230, 258) located on inlet and outlet hoses for avoiding contamination of the liquid with foreign organic or inorganic matter ("The deionized water then passes through filter 118 in order to remove extraneous particulate contaminates that may be present in the water." col. 6 I. 62-64).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the device of Edwards, by adding a filter, as taught by Edwards, to remove extraneous particulate contaminates. (Edwards col. 6 I. 62-64).

Claim 7, Edwards as modified by Leij teaches the apparatus according to claim 1, wherein the dispenser block (2) (Leij: 1; Fig. 1) comprises a first liquid level sensor (24) (Leij: 14; Fig. 1) for determining an operational liquid level (26) in the reservoir (20) (Leij: "Level switch 14 responds to level 17 of the milk in the gas separation vessel in the sense that always a minimum stock of milk, as represented approximately by milk level 17, is maintained." col. 2 I. 45-49).

Claim 8, Edwards as modified by Leij teaches the apparatus according to claim 7, wherein the dispenser block (2) (Leij: 1; Fig. 1) further comprises a second liquid (Leij: 13; Fig. 1) for determining a maximum liquid level in the reservoir (20) to prevent overflow of the reservoir (20) (Leij: "Switch 13 reacts in an analogous manner to a maximum stock of milk to be maintained in gas separation vessel 1, approximately represented by milk level 16." col. 2 I. 49-52).

Claim 9, Edwards as modified by Leij teaches the apparatus according to claim 8, further comprising a frame (7), with the first liquid level sensor (24) and the second liquid level sensor (25) being fixedly mounted to the frame (7), particularly outside of the reservoir (20) (Leij: see Fig. 1 showing switches 13 and 14 are fixedly mounted outside of vessel 1).

Claim 10, Edwards as modified by Leij teaches the apparatus according to claim 7, wherein each of the one or more dispensing tips (30) (Edwards: 174; Fig. 5) has a dispensing opening (34) at a lower end of the dispensing tip, with the dispensing opening (34) being arranged at the same level as a predetermined operation liquid level (26) in the reservoir (20) determined by the first liquid level sensor (24) (Edwards: see Fig. 5 showing 174 is at the same level as 122 and it would be obviously to one of ordinary skill in the art that the openings can be aligned with any part of 122 without effecting the function of the device; Leij: see Fig. 1 showing the sensor 14 is at approximately the same level as line 9 and valve 10 which feeds to the other tank and when the minimum level of liquid is not present valve 10 closes).

Claim 11, Edwards as modified by Leij teaches the apparatus according to claim 1, further comprising a particle filter (27) (Edwards: 118; Fig. 3) arranged in the reservoir inlet pipe (28) to prevent particles from entering the reservoir (20) when the liquid is transported from the storage container (6) to the reservoir (20) (Edwards: col. 6 l. 62-64).

Claim 13, Edwards as modified by Leij teaches apparatus according to claim 10, wherein each of the one or more dosing pumps (21) (Edwards: 140; Fig. 3) comprises a controller (Edwards: col. 2 l. 19-25) configured to dispense a predetermined amount of liquid through the dispensing opening (34) of the respective dispensing tip (30) (Edwards: 174; Fig. 3) into the cavity (1) of the packaging shell (Edwards: 20; Fig. 1), and further configured to thereafter retract the liquid from the dispensing opening (34) in the respective dispensing tip (30) to a predetermined level above the respective dispensing opening (34) to avoid unintentional spilling of liquid from the respective dispensing tip (30) (Edwards: col. 7 l. 7-21).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 5,814,134) in view of Leij (US 4,315,760), further in view of Sisken (US 2017/0144782).

Claim 12, Edwards as modified by Leij teaches the apparatus according to claim 11. 

However, Sisken teaches a bubble sensor (29) (bubble sensor 120; Fig. 4) arranged at or in the reservoir inlet pipe (28) (fill line 114; Fig. 1) for determining when the storage container (6) is getting empty ("A bubble sensor 120 (e.g. an ultrasonic sensor) is placed between connection 116 and pinch valve 118 along fill line 114. Sensor 120 detects a condition in which air or other gas is present in fill line 114 rather than liquid, which may indicate that the reservoir supplying fluid is empty and needs replaced or replenished, or that a fault or error condition exists in system 20 (e.g. in its filling area). Sensor 120 is also used during initial priming of system 20, e.g. when connecting a new reservoir, to determine when sufficient liquid has been drawn from the reservoir and through to fully occupy fill line 114." ¶[0026]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the device of Edwards, by adding a bubble sensor, as taught by Sisken, for determining if the supply is empty and needs to be replaced/replenished. (Sisken ¶[0026]).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731